Citation Nr: 0827639	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-06 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1943 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a November 2004 VA medical record, a psychologist 
indicated that the veteran was totally and completely 
disabled and would never be able to work again due to his 
service-connected post traumatic stress disorder (PTSD).  
Accordingly, a claim for entitlement to a total disability 
rating based on individual unemployability has been raised.  
This issue is referred to the RO for appropriate action. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Remand is required regarding the claim for an increased 
evaluation for service-connected PTSD because the medical 
evidence of record is insufficient upon which to base an 
appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).

In a January 2004 VA medical record, the diagnoses included 
cognitive deficits.  In a February 2004 VA record, there was 
intact long-term memory but deteriorating short-term memory.  
The diagnoses were PTSD and rule out dementia.  In a March 
2004 VA PTSD examination, the veteran reported worsening 
memory problems.  The examiner noted that other medical 
records indicated that a cognitive disorder was being 
considered, but that no diagnosis had been made.  The 
examiner found problems with recent memory, most likely due 
to Alzheimer's dementia.  The diagnoses were PTSD and rule 
out dementia.  

In June 2004, the veteran was examined by a VA clinical 
neuropsychologist.  The diagnoses were PTSD and dementia of 
Alzheimer's type, likely to interfere with the processing of 
emotions and thoughts.  The examiner did not consider the 
severity of the veteran's PTSD nor which symptoms were due to 
PTSD and which were due to dementia.  A June 2005 VA PTSD 
examination was conducted, but the examiner noted that an 
objective PTSD examination was not possible due to the 
veteran's severe memory problems.  The examiner noted that 
the memory problems might make the PTSD symptoms better, but 
could also cause considerable limitation.  The examiner found 
that these neurological problems should be addressed by a 
neuropsychologist or neurologist, preferably by someone with 
access to the June 2004 neuropsychological examination.  

Accordingly, because the severity and symptomatology of the 
veteran's PTSD is now unclear, remand is required for 
clarification.  Littke, 1 Vet. App. at 93.

Accordingly, the case is remanded for the following action:

1. The RO must schedule the veteran for a 
comprehensive VA examination with a 
neuropsychologist to determine the 
symptomatology and severity of PTSD, as 
well as any symptomatology associated with 
dementia, if found.  If dementia is 
diagnosed, the neuropsychologist must 
provide an opinion as to whether the 
diagnosed dementia is a separate and 
distinct disorder from, or is part of, the 
symptomatology of the veteran's PTSD.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  If the PTSD and diagnosed 
dementia are determined to be separate and 
distinct disorders, the examiner must 
provide accurate and fully descriptive 
assessments of all symptoms due to the 
veteran's PTSD and all symptoms due to the 
veteran's dementia.  The examiner must 
separate and comment upon the presence or 
absence, and the frequency or severity of 
the following symptoms due to PTSD and 
those due to dementia:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory loss 
(such as forgetting names, directions or 
recent events); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign 2 separate Global 
Assessment of Functioning (GAF) scores for 
PTSD and dementia, together with an 
explanation of what the scores represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  If 
the examiner cannot determine separate 
symptomatology for PTSD and dementia 
and/or assign separate GAF scores for PTSD 
and dementia, an explanation must be 
provided.  If any dementia diagnosed is a 
separate and distinct disorder from the 
PTSD, the neuropsychologist must provide 
an opinion as to whether the PTSD caused 
or aggravates the diagnosed dementia.  The 
examiner must also provide an opinion as 
to whether the veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 86 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


